Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner' s Amendment to the Claims
An examiner's amendment to amend the claims to the record appears below, which is based off the claims filed by applicant on 7/11/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given from applicant's representative Bridget Laffey over the phone on 7/19/2022.
The examiner and the applicant's representative have arrived at an agreement on amendment that will be applied to the claims. The below claims listing should supersede any previous claim listing.

Amended Claims

1.   (Currently Amended)  A method of commissioning a particular Industrial Internet of Things (IIOT) gateway at an installation location, the method comprising:
storing a commissioning token by a bootstrapping system, the commissioning token being associated with the particular IIOT gateway and unique to the particular IIOT gateway;
configuring the bootstrapping system to associate the commissioning token with a backend system;
inputting the commissioning token into the particular IIOT gateway at the installation location;
in response to inputting the commissioning token into the particular IIOT gateway, configuring the particular IIOT gateway to communicate with the bootstrapping system using the commissioning token to verify the particular IIOT gateway and establish communication between the particular IIOT gateway and the backend system associated with the commissioning token; and
in response to communication between the particular IIOT gateway and the backend system, configuring the backend system to verify the particular IIOT gateway and communicate information from the backend system to the particular IIOT gateway in order to commission the particular IIOT gateway at the installation location.

2.  (Cancelled)

3.   (Previously Presented)  The method of claim 1, further comprising: 
	using the backend system to assign communication channels to the particular IIOT gateway based on operation instructions associated with the particular IIOT gateway, and 
	commissioning the particular IIOT gateway by sending the communication channels from the backend system to the particular IIOT gateway.  

4.  (Previously Presented)  The method of claim 1, further comprising: 
	using the backend system to build a field equipment discovery module that identifies and connects to field equipment; and 
	commissioning the particular IOT gateway by sending the field equipment discovery module from the backend system to the particular IIOT gateway.

5.  (Previously Presented)  The method of claim 4, further comprising: 
	configuring the particular IOT gateway to use the field equipment discovery module to automatically detect assigned devices and to connect to the assigned devices. 

6.  (Previously Presented)  The method of claim 1, wherein the particular IIOT gateway is verified using at least one of a signed identification certificate token; the commissioning token; a signed identification certificate token; or combinations thereof, which is communicated to the bootstrapping system. 

7.  (Previously Presented)  The method of claim 1, wherein the particular IIOT gateway is verified using a signed identification certificate from a trusted platform chip installed on the particular IIOT gateway.

8.  (Previously Presented)  The method of claim 7, wherein the signed identification certificate is signed with a public key on the particular IIOT gateway and assigned to the particular IIOT gateway, a public key provided to the particular IIOT gateway from a device management system; or combinations thereof. 

9.  (Previously Presented)  The method of claim 7, wherein the signed identification certificate is signed with a private key on the particular IIOT gateway and assigned to the particular IIOT gateway, a private key provided to the particular IIOT gateway from a device management system; or combinations thereof.

10.  (Original)  The method of claim 1, wherein the commissioning token is valid within a predefined date and time range.

11.  (Original)  The method of claim 1, wherein the backend system is on a cloud computer system.

12.  (Previously Presented) The method of claim 1, wherein the commissioning token is inputted into the particular IIOT gateway by a user at the installation location.

13.  (Previously Presented)  The method of claim 12, wherein the user inputs the commissioning token using a Text User Interface (TUI) on the particular IIOT gateway.

14. – 20. (Cancelled)

21.  (New)  The method of claim 1, further comprising:
generating the commissioning token at the bootstrapping system based on communication of information pertaining the particular IIOT gateway from the backend system to the bootstrapping system.

22.  (New)  The method of claim 1, further comprising:
communicating the commissioning token from the bootstrapping system to the backend system; and
configuring the backend system to deliver the commissioning token to a user.

23.   (New)  The method of claim 1, further comprising:
	using the backend system to build a configuration for the particular IIOT gateway based on operation instructions associated with the particular IIOT gateway, wherein the configuration includes software or applications and drivers needed for assigned field equipment to connect to the particular IIOT gateway; and 
	commissioning the particular IIOT gateway by sending the configuration for the particular IIOT gateway from the backend system to the particular IIOT gateway.  

24.  (New)  The method of claim 1, further comprising:
	configuring the particular IIOT gateway to send signals to the bootstrapping system to initiate the commissioning process.


Allowable Subject Matter
Claims 1, 3-13, 21-24 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the applicant substantially amended the claims, further narrowing the scope. An updated search has been performed and no new prior art has been found that solely, or in any reasonable combination, reads on the limitations in the amended claims. The applicant’s arguments regarding the rejection of the amended claims using the prior art on the record are persuasive. None of the prior art, alone or in combination, teaches all the limitations in the amended claim 1. 
Claims 3-13 and 21-24 are allowed as they depend on the allowable claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474